Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendments filed on 01/04/2021. Claims 1-10 are currently pending.
The examiner attempted telephoning the attorney-of-record with no success, the attorney was not available.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 says “the voltage levels” which was mentioned only in claim 9, therefore it appears claim 10 is depending from claim 9, not claim 1.
Claim 10 also says “the top-side metal layer” which has not been introduced previously in claim 1. Claim 1 only states “back-side metal layers” and “front-side metal layers”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-9 are allowed.
Claim 10 is objected above, but would be allowable if the error is corrected.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art of record alone or in combination fail to teach or fairly suggest, in combination with other elements of the claim, circuitry formed . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 10 says “the voltage levels” which was mentioned only in claim 9, therefore it appears claim 10 is depending from claim 9, not claim 1.
Claim 10 also says “the top-side metal laye.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


April 17, 2021 

/MALIHEH MALEK/Primary Examiner, Art Unit 2813